Examiner’s Reason for Allowance
1.	The following is an examiner’s statement of reasons for allowance: In regards to claim 1, the prior art fails to disclose a bus switch electrically connected to the secondary winding, configured to selectively supply power to the bus voltage; a power delivery controller controlling the bus switch in response to the current-sense signal and a power detection signal on the secondary side, wherein the power delivery controller provides a power threshold in response to the bus voltage, compares the power detection signal with the power threshold, and turns off the bus switch to stop supplying power to the bus voltage if the power detection signal exceeds the power threshold, thereby limiting the output power of the power supply.
Regarding to claim 9, the prior art fails to disclose providing a power threshold in response to the bus voltage; providing a power detection signal on the secondary side, wherein the power detection signal is different from the current-sense signal; and comparing the power detection signal with the power threshold to stop supplying power to the bus voltage if the power detection signal exceeds the power threshold, thereby limiting the output power of the power supply.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269.  The examiner can normally be reached on Flex: M-F 8-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838